Order entered January 30, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-16-00609-CV

                E.I. DU PONT DE NEMOURS AND COMPANY, Appellant

                                                V.

                      VIRGIL HOOD AND LORRIE HOOD, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-03619

                                            ORDER
       Before the Court is appellant’s January 25, 2017 fourth unopposed motion to extend time

for filing of briefs and adopt modified briefing schedule relating to the parties’ respective reply

briefs. Appellant’s motion is GRANTED. Appellant’s and cross-appellant’s reply briefs shall

be filed by March 17, 2017. We caution appellant and cross-appellant that further requests for

extension of time will be disfavored.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE